Exhibit 10.1

AMENDMENT 17

TO THE

PRODUCT PURCHASE AGREEMENT

This AMENDMENT 17 (the “Amendment”) amends that certain Product Purchase
Agreement No.1526-0331701 (the “Agreement”) which has an effective date of
December 16, 2002, by and between Hewlett-Packard Company (herein “HP”) and
Brocade Communications Systems, Inc. and Brocade Communications Switzerland SARL
(collectively referred to herein as “Supplier”).

RECITALS

WHEREAS, HP and Supplier have previously entered into the Agreement stated
above;

WHEREAS, the purpose of this Amendment is to set forth commercial and other
terms and conditions for OEM Product sold by Supplier and purchased by HP
pursuant to the Agreement;

WHEREAS, HP and Supplier desire to amend the Agreement as herein provided;

WHEREAS, HP and Supplier previously entered into the Tenth Amendment of the
Agreement, which includes reference to the management of SFPs between HP and
Supplier, and;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HP and Supplier hereby agree as follows:

 

  1. The effective date (“Effective Date”) of this Amendment is the last
signature date below.

 

  2. After the first five (5) fiscal quarters of shipments from the clear to
ship (CTS) date of [**] and throughout the remaining life cycle of the [**] and
any other[**] product’s, should the percent of HP[**]shipped exceed [**] ([**]%)
percent of Supplier [**] shipped through HP, measured quarterly based on a [**]
average, Supplier agrees to [**] the [**] to HP should HP so choose, with the
[**] being managed per the model defined and agreed to in Amendment 10 of the
Agreement. Once this [**] is hit, this option is in force for the remainder of
the Agreement.

 

  3. During the term of the [**] lifecycle, any additional [**] programs offered
by Supplier will be with the option for HP to manage [**] per the model defined
and agreed to in Amendment 10 of the Agreement.

 

  4. Definitions:

[**]

The Agreement continues in full force and effect, and except as may be expressly
set forth in this Amendment, the Agreement is unchanged.

IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have
executed this Agreement as of the Effective Date.

 

BROCADE COMMUNICATIONS SYSTEMS INC.      HEWLETT-PACKARD COMPANY

/s/ Charles Leeming

    

/s/ Cliff Henson

Authorized Representative      Authorized Representative

4/6/10

    

5/21/2010

Date      Date

Charles Leeming

    

Cliff Henson

Printed Name      Printed Name

VP, OEM Sales

    

VP, SWD Global SC

Title      Title

 

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

BROCADE COMMUNICATIONS SWITZERLAND,

SARL.

/s/ Ulrich Plechschmidt

Authorized Representative

20-April-2010

Date

Ulrich Plechschmidt

Printed Name

Vice President EMEA

Title

LOGO [g59608g90q86.jpg]

April 16, 2010